                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:99-CR-00194-GCM
 USA,                                              )
                                                   )
                 Plaintiffs,                       )
                                                   )
     v.                                            )         ORDER
                                                   )
 BOBBY LEE BROADDUS,                               )
                                                   )
                 Defendants.                       )
                                                   )

          THIS MATTER COMES before this Court on the Court’s own Motion. Defendant Bobby

Broaddus filed a Motion to Amend Judgment (Doc. No. 57). The Court instructs the Government

to respond to that Motion within forty-five (45) days of entry of this Order. Specifically, the Court

needs to know the amount of money actually recovered from Mr. Broaddus by law enforcement

related to this matter.

          SO ORDERED.



                                 Signed: February 26, 2019
